DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections – 35 U.S.C § 112

The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 13-23 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Independent claim 1 recites a polymer having a specified molar percentage of acetal units “per polyvinyl alcohol monomer unit”. As literally written, the cited limitation refers to monomer units that are polymeric (“polyvinyl alcohol” units). The literal meaning of the cited limitation is not consistent with the method of making the polymers in the specification. This limitation does not clearly identify which monomer units are the basis for the amount of acetal units. For instance, the limitation may either refer to the amount of acetal units per all monomer units (both vinyl alcohol units and acetalized units) or else refer to the amount of acetal units per only the vinyl alcohol units.
Claims 13-23 are ultimately dependent upon independent claim 1, and they are indefinite for the same reasons.
Applicant is reminded that amendments to the claims must be supported by the original specification for compliance with the written description requirement of 35 U.S.C. § 112(a).

Claim Rejections – 35 U.S.C. § 112(d)

The following is a quotation of 35 U.S.C. § 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 22 is rejected under 35 U.S.C. § 112(d) as being of improper dependent form for failing to further limit the subject matter of a previous claim.
Claim 22 recites a composition comprising the polyvinyl alcohol-based polymer (A) of claim 1. Base claim 1 recites a dispersion assistant for suspension polymerization comprising a polyvinyl alcohol-based polymer (A). Claim 22 thus does not incorporate all of the limitations of its base claim 1, namely the preambular limitation regarding a dispersion assistant for suspension polymerization.
Due to this omission, claim 22 is not in proper dependent form and thus does not comply with the second sentence of 35 U.S.C. § 112(d).


Priority

Acknowledgment is made of applicant's claim for foreign priority based on application 2016-215717 filed in Japan on Nov. 2, 2016.
The examiner does not find in the file a certified copy of the 2016-215717  application as required by 37 CFR 1.55.
Applicant may obtain assistance with electronic retrieval of foreign priority documents by contacting the Application Assistance Unit at (888) 786-0101.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HUHN whose telephone number is (571)270-7345. The examiner can normally be reached Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RICHARD A HUHN/Primary Examiner, Art Unit 1764